DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claims Status
	Claims 1-11 and 16 are pending in the application.

Previous Rejections Status
The rejection of claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon et al. (US 10,596,277B2) is withdrawn as the applicant stated that the present application and the cited patent, US 10,596,277B2, are both assigned to IGL Pharma, Inc: the present application at Reel/Frame 046914/0160 (as the global PCT assignment) and the US Patent is shown at Reel/Frame 046914/0160. Thus, both the present application and the cited patent are owned by the same entity. The formulation from the cited patent can be used in the present method.
The rejection of claims 1-11 and 16 under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 10,596,277B2) in view of Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004 is withdrawn as the applicant stated that the present application and the cited patent, US 10,596,277B2, are both assigned to IGL Pharma, Inc: the present application at Reel/Frame 046914/0160 (as the global PCT assignment) and the US Patent is shown at Reel/Frame 046914/0160. Thus, both the present application and the cited patent are owned by the same entity. The formulation from the cited patent can be used in the present method.


Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1,4 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (WO2015/054173A1).
	Simon et al. (WO2015/054173A1) teaches of a method for the treatment of a patient comprising administering to the patient having bone pain, one or more calcific tumors or in need or a bone marrow suppressing procedure (p3, lines 11-26) which anticipates the method for the treatment of a patient having bone pain, one or more calcific tumors or in need or a bone marrow suppressing procedure of the instant claims.
	The method provides a pharmaceutically-acceptable formulation of a chelate composition comprising a clinically relevant dosage of the composition that is therapeutically effective (p3, lines 11-26) which anticipates the pharmaceutically-acceptable formulation of a chelate composition comprising a clinically relevant dosage of the composition that is therapeutically effective of the instant claims.
	The composition possesses an extended expiration date of greater than or equal to about 5 days and said chelate comprises Sm-153 and DOTMP or a physiologically-acceptable salt wherein the Sm-153 is at least 35 mCi (p3, lines 11-26) which anticipates the composition possessing an extended expiration date of Sm-153 used to prepare the composition of greater than equal to about 5 days wherein the chelate comprises Sm-153 and DOTMP or a physiologically-acceptable salt of the instant claims.
	The clinical relevant dosage is about 0.5 mCi/kg body weight or about 35 mCi for a 70 kg patient; more preferred 1.0 mCi/kg body weight or about 70 mCi for a 70 kg patient (p4, lines 14-19) which anticipates the clinically relevant dosage of about 0.5 mCi/kg body weight of the instant claim 8 and about 1.0 mCi/kg body weight or about 70 mCi for a 70 kg patient of the instant claim 9.
	The formulation contains 0.00296 [Symbol font/0x6D]Ci of Eu-154 per mCi of Sm-153 after 5 days of decaying (p7, Example 1), 0.0178 [Symbol font/0x6D]Ci of Eu-154 per mCi of Sm-153 after 10 days of decaying (p7, Example 2) and 0.05228 [Symbol font/0x6D]Ci of Eu-154 per mCi of Sm-153 after 10 days of decaying (p8, Example 3) which anticipates the 5 days and 10 days or more of the instant claim 4 and 7. 

	The pharmaceutically acceptable carrier comprises any suitable pharmaceutically acceptable solvent, such as water, aqueous alcohols, and glycols (p6, lines 5-12) which anticipates the pharmaceutically acceptable carrier of the instant claims 10 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (WO2015/054173A1) in view of Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004 and Sartor (Rev. Urol. 2004, 6, S3-S12).
	Simon et al. (WO2015/054173A1) discloses a method for the treatment of a patient comprising administering to the patient having bone pain, one or more calcific tumors or in need or a bone marrow suppressing procedure (p3, lines 11-26) as well as that stated above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of Sm-153 is about 0.3 to 1.5 mCi/kg or more as Simon et al. that the clinical relevant dosage of Sm-153 is about 0.5 mCi/kg body weight which falls in the rage of about 0.3 to 1.5 mCi/kg.
In regards to the instant claim 3 which depends of the instant claim 2, Simon et al. discloses that the clinical relevant dosage is about 0.5 mCi/kg body weight, as stated above.

Simon et al. does not disclose at least 2 that are administered at 3 month intervals, at least 10 doses for a patient administered over 3 month intervals for the first 5 doses, then over 6 month intervals for the next 5 doses or at least 5 to 100 doses administered at 3 month intervals.
Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004 discloses the use of 153Sm-EDTMP for palliative treatment of metastatic bone cancer pain where 1 to 5 treatments do not lead to a dose problem (abstract; p5, 3.4. Radiation dose due to Eu-impurities). Table II shows the 153Sm-EDTMP treatment and doses over 1 year. Effective pain palliation might be associated with prolonged survival of patients (p1, 1. Introduction).
Sartor (Rev. Urol. 2004, 6, S3-S12) discloses the effective management of metastatic bone disease and accompanying symptoms with Sm-153 to reduce pain (abstract). Treatment of a patient with bone metastases from hormone refractory prostate cancer includes 11 doses of Sm-153 1.0 mCi/kg each over a period of 28 months (S9, Repeat dosing; S10, left column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple doses, such as at least 5 doses of the formulation comprising a Sm-153 and DOTMP chelate of Simon et al. (US 10,172,965B2) as Fisher et al. teaches of the use of 153Sm- palliative treatment of metastatic bone cancer pain where 1 to 5 treatments, over a year, do not lead to a dose problem and provides for the advantage of prolonged survival of patients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide repeated doses, such as at least 10 doses over a period of time in a pain management plan for the advantage of palliation of pain for metastatic bone pain, as taught by Sartor.

Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MELISSA J PERREIRA/Examiner, Art Unit 1618